206 P.3d 1211 (2009)
228 Or. App. 248
STATE of Oregon, Plaintiff-Respondent,
v.
Thoai Dinh VU, aka Giang Van Vu, aka Hung Quoc Nguyen, Defendant-Appellant.
870432114; 900633278; DA364226; A136944.
Court of Appeals of Oregon.
Argued and Submitted April 2, 2009.
Decided April 29, 2009.
Benjamin Haile, Portland, argued the cause and filed the brief for appellant.
Anna M. Joyce, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Reversed and remanded. State v. Branam, 220 Or.App. 255, 185 P.3d 557, rev. den., 345 Or. 301, 194 P.3d 147 (2008).